           Case 3:21-cv-05069-RAJ Document 2 Filed 01/25/21 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                     OFFICE OF THE CLERK
                                          AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

January 25, 2021


Janet Chlentzos−Williams
4901 FAIRWOOD BLVD NE APT 168
TACOMA, WA 98422



Your civil action Chlentzos−Williams v. Square Inc et al was filed in the U.S. District Clerk's office at
Tacoma on January 25, 2021.

Your case has been assigned Case Number 3:21−cv−05069−RAJ, and has been assigned to Judge Richard A.
Jones, Presiding Judge.

All future correspondence with the Court must contain the entire case number as indicated above.




Thank you,

WILLIAM M. MCCOOL, Clerk


s/Deputy Clerk

cc: file
